Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the effective membrane surface area" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1541817A1 (hereinafter referred as “Komori”).
Regarding claim 1, Refer fig. 7 of Komori below disclosing:

    PNG
    media_image1.png
    580
    990
    media_image1.png
    Greyscale

a fluid filtration system (800) (with embodiment of fig. 1) comprising: a membrane housing (830), the membrane housing comprising: (a) an inlet (having connector 840) configured to receive a contaminated fluid: (b) a plurality of membranes (20, refer fig. 1) configured to filter the contaminated fluid to form a permeate (refer paragraphs [0089]-[0094], wherein each of the plurality of membranes comprises: a first end (inlet end) configured to receive the contaminated fluid; a second end (outlet end) configured to release the permeate; a length extending between the first and the second end (refer fig. 7 above); and at least one channel (21) oriented along a longitudinal axis from the first end to the second end; (c) a connector (80) adjacent to the inlet and configured to channel the contaminated fluid to the first end of the plurality of membranes: and (d) an outlet (having connector 850) configured to receive the permeate released from the second end, wherein the membrane housing encloses the plurality of membranes such that the length of the plurality of membranes is substantially parallel to a longitudinal axis of the membrane housing (refer fig. 8).
Regarding claim 7, the channels have a square shape (refer fig. 2a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Komori, in view of US 2015/0008177 (hereinafter referred as “Yajima”).
Regarding claims 2-4, Komori teaches limitations of claim 1 as set forth above. Komori teaches that the membranes are made of ceramic [0029]. Komori does not teach that the membrane comprises a substrate, and a ceramic coating material.
Yajima teaches a porous ceramic filter having a plurality of channels, wherein the filter comprises a substrate, and a ceramic membrane layer on the substrate, wherein the substrate and ceramic membrane layer comprises alumina (fig. 2; [0016], [0017], [0021].
It would have been obvious to one of ordinary skill in the art to modify the membrane of Komori to include a substrate having alumina and a ceramic coating layer having alumina to prevent defects from forming while making the membrane as taught by Yajima.
Regarding claim 8, Komori teaches limitations of claim 1 as set forth above. Komori does not disclose diameters of the channels. 
Yajima teaches a porous ceramic filter having a plurality of channels, the channels having a diameter of about 1 mm to 5 mm (abstract, [0051]). Yajima discloses that “When the diameter is 1 mm or more, the membrane area can sufficiently be maintained. When the diameter is 5 mm or less, a strength of the ceramic filter can sufficiently be maintained” [0051].
It would have been obvious to one of ordinary skill in the art to select the diameter of the channels of Komori to be between 4 mm to 6 mm to provide sufficient membrane area and maintain sufficient strength of the ceramic filter as taught by Yajima. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Komori, in view of US 2011/0099969 (hereinafter referred as “Ku”).
Regarding claims 5-6, Komori teaches limitations of claim 1 as set forth above. Komori discloses that the membranes can be formed in circular or square shape (refer figures disclosing shapes of the membranes). Komori does not disclose that the membranes have hexagonal shape. However, use of hexagonal porous membranes in a filtration system is known in the art and disclosed by Ku (refer fig. 1). Selecting shape of the membrane from known shapes would have been an obvious matter of design choice to one of ordinary skill in the art absent persuasive evidence that particular shape of the membrane was significant. With regard to size of each of the membranes, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Komori.
Regarding claims 9-12, Komori teaches limitations of claim 1 as set forth above. Komori also teaches that there are plurality of membranes 20 combined with one another through sealing material layers 14 to form the ceramic block 15 (refer paragraph [0026]. Selecting the number of membranes would have been an obvious matter of design choice to one of ordinary skill in the art to achieve desired size of the ceramic block. One of ordinary skill in the art would have expected that by increasing number of membranes, filtration capacity of the system can be increased since there will be more channels available for fluid to pass through. It is also inherent that increasing number of membranes would increase surface area of the membrane which in turn increases filtration capacity. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0216466 to Yoshida and US 2011/0100910 to Johansen discloses a filtration system comprising ceramic membrane having a plurality of channels, US 5906739 teaches a filtration device comprising a plurality of hexagonal membrane elements, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777